EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of April 8,
2005, by and between Clarient, Inc., a Delaware corporation (formerly known as
ChromaVision Medical Systems, Inc.) (the “Company”) and Richard J. Cote, M.D.,
an individual (the “Consultant”).

 

R E C I T A L S

 

WHEREAS, the Company and Consultant entered into that certain letter agreement,
dated as of June 9, 2004 (as amended on March 30, 2005, the “Letter Agreement”),
pursuant to which Consultant serves as Vice President – Chief Medical Officer of
the Company;

 

WHEREAS, the parties desire that the Letter Agreement terminate upon the
effective date of this Agreement (the “Effective Time”), and Consultant will
become a consultant to the Company immediately upon the Effective Time pursuant
to this Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement on the terms and
subject to the conditions set forth herein.

 

IT IS HEREBY AGREED as follows:

 

1.                                       Termination of Prior Agreements.

 

(a)                                  Termination and Waiver.

 

(i)                                     Effective immediately upon the Effective
Time, Consultant hereby voluntarily agrees to resign from all positions he holds
as an employee or officer of the Company or any of its subsidiaries or
affiliates.

 

(ii)                                  Effective immediately upon the Effective
Time, except for the agreements listed on Exhibit A hereto, any and all
outstanding agreements, arrangements or understandings (whether or not in
writing) between the Company and Consultant (including without limitation the
Letter Agreement) shall terminate (the “Terminating Agreements”) and Consultant
shall waive any and all rights under the Terminating Agreements, whether arising
prior to, at or following the Effective Time, and the Company and its
subsidiaries and affiliates shall have no further obligation or liability under
such Terminating Agreements.

 

(iii)                               Effective immediately upon the Effective
Time, except as otherwise provided herein and except for compensation
contemplated by any agreements set forth on Exhibit A hereto, Consultant shall
waive any and all rights to compensation or benefits from the Company and its
subsidiaries and affiliates (including, without limitation, any and all rights
under any plan, program, agreement or arrangement (whether or not in writing),
including without limitation (A) the Company’s Management Incentive Plan,
(B) the monthly payment to the University Pathology Associates, Inc. and (C) the
Consultant’s housing arrangement (the “Terminating Plans” and together with the
Terminating Agreements, the “Terminating Arrangements”) maintained by the
Company or any of its subsidiaries or affiliates or under which the Company or
any of its subsidiaries or affiliates has any obligation or liability), and the
Company and its subsidiaries and

 

--------------------------------------------------------------------------------


 

affiliates shall have no further obligation or liability to Consultant with
respect to any such compensation or benefit, in each case except for: (I) any
rights of Consultant to accrued, unpaid salary from the Company at the Effective
Time, (II) any rights of Consultant to reimbursement of business expenses
incurred by Consultant prior to the Effective Time in accordance with the
Company’s Consultant reimbursement policies, (III) any rights of Consultant to
accrued, unpaid vacation and other paid-time off in accordance with applicable
law, and (IV) Consultant’s rights under this Agreement and any other agreements
or plans listed on Exhibit A (the “Continuing Arrangements”).

 

(b)                                 Consideration for Termination and Waiver.

 

In consideration for the termination of the Terminating Arrangements and other
commitments, waivers and obligations undertaken by Consultant hereunder and in
consideration for Consultant’s delivering and not revoking the release set forth
on Exhibit B (the “Release”), the Company shall, upon the terms and subject to
the conditions set forth in this Agreement, provide Consultant with the
following on the eighth day following delivery by Consultant to the Company of
the Release provided for in Section 3 and subject to Consultant’s not having
revoked the Release:

 

(i)                                     The options to purchase an aggregate of
150,000 shares of the Company’s common stock previously granted to Consultant in
October 2003 and February 2004 (the “Existing Options”) shall continue to vest
in accordance with the vesting schedule set forth in the agreements governing
such Existing Options so long as Consultant remains in Continued Service (as
defined below) (as of the Effective Time, all of the 100,000 Existing Options
granted to Consultant in October 2003 have fully vested);

 

(ii)                                  Consultant shall be entitled to receive
137,500 shares of restricted stock (constituting the entirety of the Business
Establishment Grant to which Consultant will be entitled pursuant to Schedule A
of the Letter Agreement) (the “Business Establishment Grant”) and such Business
Establishment Grant shall be evidenced by a customary restricted stock award
letter to be signed by the Company and Consultant and shall vest over three
years of Continued Service beginning March 31, 2005 in equal 1/6 increments on
each 6-month anniversary of March 31, 2005;

 

(iii)                               Consultant will be entitled to receive a
number of shares of restricted stock equal to the product of (A) the dollar
amount by which Clinical Services Revenue for the twelve months ended March 31,
2005 exceeds $2.6 million multiplied by (B) .01 (one percent) (which restricted
stock grant shall be made as soon as reasonably practicable following the date
that Clinical Services Revenue for the twelve months ended March 31, 2005 is
determined by the Company but in any event on or prior to May 15, 2005) and

 

(iv)                              Consultant will be entitled to receive a
number of shares of restricted stock equal to the product of (A) the amount (if
any) by which Clinical Services Revenue for the twelve months ended March 31,
2006 exceeds Clinical Services Revenue for the twelve months ended March 31,
2005 multiplied by (B) .01 (one percent) (the grants of restricted stock
contemplated by clause (iii) above and this clause (iv) are referred to herein
as “Business Participation Grants” and each, a “Business Participation Grant”)
(which restricted stock grant shall be made as soon as reasonably practicable
following the date that Clinical Services Revenue for the twelve months ended
March 31, 2006 is determined by the Company but in any event on or prior to
May 15, 2006,

 

4

--------------------------------------------------------------------------------


 

it being understood that no shares of restricted stock shall be granted pursuant
to this clause (iv) if Clinical Services Revenue for the twelve months ended
March 31, 2006 is less than Clinical Services Revenue for the twelve months
ended March 31, 2005); provided however that if a Change of Control occurs prior
to March 31, 2006, the Business Participation Grant contemplated by clause
(iv) shall instead equal (A) the number of shares of restricted stock that
Consultant would have received (if any) pursuant to clause (iv) if Clinical
Services Revenue for the period from March 31, 2005 through the date of the
Change of Control were annualized for the twelve month period ending March 31,
2006 multiplied by (B) a fraction, the numerator of which is the number of days
from March 31, 2005 through the date of the Change of Control and the
denominator of which is 365. For the purposes of this Agreement, the term
“Change of Control” means (a) the issuance, sale, transfer or acquisition by the
Company of shares of capital stock of the Company (including a transfer as a
result of death, disability, operation of law, or otherwise) in a single
transaction or a group of related transactions, as a result of which any entity,
person, or group (other than Safeguard Scientifics, Inc. and/or its affiliates)
acquires the beneficial ownership of newly issued, outstanding or treasury
shares of the capital stock of the Company having 50% or more of the combined
voting power of the Company’s then outstanding securities entitled to vote for
at least a majority of the authorized number of directors of the Company or
(b) any merger, consolidation, sale of all or substantially all the assets or
other comparable transaction as a result of which all or substantially all of
the assets and business of the Company are acquired directly or indirectly by
another entity (except Safeguard Scientifics, Inc. and/or any of its
affiliates). An “affiliate” of an entity is an entity controlling, controlled
by, or under common control with the entity specified, directly or indirectly
through one or more intermediaries. “Group” shall have the same meaning as in
section 13(d) of the Securities Exchange Act of 1934, and “beneficial ownership”
shall have the meaning set forth in Rule 13d-3 of the Securities and Exchange
Commission adopted under the Securities Exchange Act of 1934.

 

(v)                                 Each Business Participation Grant shall be
evidenced by a customary restricted stock award letter to be signed by the
Company and Consultant and shall vest over three years of Continued Service
beginning March 31 of the year in which the applicable Business Participation
Grant is made (the “Business Participation Grant Vesting Commencement Date”) in
equal 1/6 increments on each 6-month anniversary of the Business Participation
Grant Vesting Commencement Date.  Notwithstanding the foregoing, no shares of
restricted stock relating to the Business Establishment Grant or applicable
Business Participation Grant shall be delivered to Consultant pursuant to clause
(ii), (iii) or (iv) above until Consultant has remitted to the Company (by cash
or check) an amount sufficient to satisfy federal, state, local and foreign
taxes (including FICA Obligations) required by law to be withheld with respect
to the issuance of such shares to Consultant.  Except as provided in
Section 2(c) below, if Consultant’s Continued Service with the Company is
terminated, Consultant shall forfeit any portion of the Business Establishment
Grant and Business Participation Grants that has not vested as of the date of
termination (and, except as provided in Section 2(c) below, in the event such
termination date occurs prior to the date that Consultant would be entitled to
receive the applicable Business Participation Grant pursuant to clause (iii) or
(iv) above, Consultant shall forfeit his right to receive such Business
Participation Grant).  For purposes of this Agreement, “Continued Service” shall
mean Consultant devoting at least 20% of his business time and attention to the
Company as a consultant providing consulting services pursuant to this Agreement
(or such lesser amount of time as is requested by the Company) at the direction
of the Company, it being understood that the Company may terminate Consultant’s
Continued Service at any time with or without Cause pursuant to
Section 2(c) below.

 

5

--------------------------------------------------------------------------------


 

(vi)                              For the avoidance of doubt, Executive shall
not be required to pay any cash consideration for any shares issued in a
Business Participation Grant or Business Establishment Grant to which he is
entitled under this Agreement.

 

2.                                       Consulting Arrangement.

 

(a)                                  Consulting Services.

 

(i)                                     Beginning at the Effective Time, the
Company hereby engages Consultant to provide services as a consultant to the
Company as contemplated by this Agreement, and Consultant hereby agrees to
provide such consulting services and to comply with the other provisions of this
Agreement, upon the terms and subject to the conditions hereinafter set forth.

 

(ii)                                  Consultant shall devote twenty-percent
(20%) of his business time (equivalent to approximately 1 (one) business day per
week and approximately 4.5 (four and one half) business days per month) to
consult with and advise the Company with respect to the Company’s business and
financial operations.  Such consulting services shall include oversight of the
Company’s clinical advisory board, consulting with and providing advice to the
Company’s medical director and staff, assistance with investor presentations and
providing general consulting services reasonably requested by the Company
relating to the Company’s diagnostic laboratory operations.  Consultant shall
report to the Chief Executive Officer or his designee.

 

(iii)                               Consultant hereby acknowledges and agrees
that he shall not be an employee of the Company but shall function as an
independent contractor on a retainer fee basis.  Consultant shall not have
authority to act as agent of the Company except when authority is specifically
delegated to him and Consultant shall not represent to the contrary to any
persons.  Consultant shall be solely responsible for the estimation and payment
of any federal and state income taxes and federal insurance contributions on
self-employment income which is attributable to such the fees and other
compensation paid hereunder.  Not being in the capacity of an employee of the
Company, Consultant shall not be entitled to participate in any employee benefit
plans or other benefits or conditions of employment available to employees of
the Company (although Consultant shall be entitled to reimbursement for all
reasonable Business Expenses in a manner consistent with the Company’s travel
and entertainment policy pursuant to Section 2(b)).

 

(iv)                              The parties hereby agree that the Company may
make public statements with respect to Consultant’s resignation as an employee
and officer of the Company and consulting relationship with the Company and that
this Agreement may be filed in a periodic report of the Company under the
Securities Exchange Act of 1934, as amended.

 

(b)                                 Compensation.

 

(i)                                     The Company shall pay to Consultant an
annual consulting fee in the amount of $67,500 per year (the “Annual Fee”) in
accordance with the Company’s payroll practices applicable to employees of the
Company.  Consultant shall also be entitled to reimbursement for all reasonable
costs of travel, entertainment, meals, lodging and related expenses incurred in
connection with providing services under this Agreement in a manner consistent
with the Company’s travel and entertainment policy (“Business Expenses”).

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Subject to Consultant remaining in
Continued Service, on March 31, 2007 (with respect to the twelve month period
ending March 31, 2007), and on each subsequent anniversary of March 31, 2007
(with respect to the applicable twelve month period prior to such date) (a) the
Company shall grant to Consultant options to purchase an aggregate of 50,000
shares of the Company’s Common Stock and (b) in the sole determination and
discretion of the compensation committee of the Board of Directors of the
Company and subject to achieving objectives established by the compensation
committee, the Company may grant to Consultant options to purchase an additional
50,000 shares of the Company’s Common Stock (for a maximum annual grant of stock
options to purchase an aggregate of 100,000 shares pursuant to this clause (ii))
(any such options, the “New Options”), in each case upon the terms and
conditions set forth in the Company’s customary form of option agreement to be
executed by and between the Company and Consultant.  Subject to Consultant
remaining in Continued Service, one third (1/3) of the New Options granted
pursuant to an option grant under this clause (ii) shall vest on the first
anniversary of the date of grant, and the remaining New Options relating to such
grant shall vest in equal monthly installments of 1/36th each beginning with the
thirteenth month after the date of grant and ending on the thirty sixth month
after the date of grant (such that all such New Options relating to such grant
would be vested on the 36th month after the date of grant).

 

(c)                                  Termination.

 

(i)                                     Consultant’s consulting relationship
with the Company and Continued Service may be terminated at any time by the
Company with or without Cause, which termination shall be effective upon notice
to Consultant; provided that if the Company terminates Consultant’s Continued
Service without Cause (as defined below), Consultant shall be entitled to the
compensation described in clause (iii) of this Section 2(c) subject to the terms
and conditions thereof.  In addition, Consultant may terminate his consulting
relationship and Continued Service with the Company at any time with or without
Cause.  Except as provided in clauses (ii), (iii) and (iv) below, if
Consultant’s Continued Service is terminated for any reason, Consultant shall
not be entitled to further compensation under this Agreement (other than any
accrued but unpaid portion of the Annual Fee through the date of termination)
and no additional Existing Options, New Options or shares covered by the
Business Establishment Grant or the Business Participation Grants shall vest
following the date of termination (and any unvested options and any unvested
shares covered by the Business Establishment Grant or any Business Participation
Grant shall be forfeited).

 

(ii)                                  In the event Consultant’s Continued
Service is terminated as a result of Consultant’s death or total and permanent
disability, Consultant, or Consultant’s legal representative, in the case of
Consultant’s death, shall be entitled to receive the Annual Fee due to
Consultant pursuant to Section 2(b) through the last day of the calendar month
in which his death or total and permanent disability shall have occurred and any
Existing Options or New Options that have vested and become exercisable prior to
the date of termination of Continued Service shall be exercisable until the
earlier of (A) the first anniversary of the date of termination or (B) the
expiration date of the applicable option.  In the event Consultant’s Continued
Service is terminated as a result of Consultant’s death or total and permanent
disability, the Business Establishment Grant and the Business Participation
Grants shall become fully vested (or, if the amount of any Business
Participation Grant has not been determined as of the date of termination,
shares covered by such Business Participation Grant shall be fully vested on the
date of grant after the amount of such Business Participation Grant is
determined).

 

7

--------------------------------------------------------------------------------


 

(iii)                               Subject to the provisions of this clause
(iii), in the event the Company terminates Consultant’s Continued Service
without Cause, (a) Consultant shall be entitled to receive an aggregate amount
equal to the Annual Fee which shall be payable over the twelve month period
following the date of termination (the “Severance Period”) in accordance with
the Company’s payroll practices (as well as any accrued but unpaid portion of
the Annual Fee through the date of termination), (b) the Business Establishment
Grant and the Business Participation Grants shall become fully vested (or, if
the amount of any Business Participation Grant has not been determined as of the
date of termination, shares covered by such Business Participation Grant shall
be fully vested on the date of grant after the amount of such Business
Participation Grant is determined) and (c) any Existing Options and any New
Options that have vested prior to the date of termination shall remain
exercisable until the earlier of (A) the first anniversary of the date of
termination and (B) the expiration date of the applicable option (it being
understood that any Existing Option and New Options that have not vested as of
the date of termination shall thereafter not be or become exercisable). 
Notwithstanding the foregoing, Consultant’s right to receive the compensation
and benefits described in this clause (iii) (and the acceleration of the vesting
schedules contemplated by this clause (iii)) shall be contingent upon
Consultant’s execution of a release of all claims against the Company
substantially in the form of Exhibit C and expiration of the seven-day
revocation period referred to in the release.  In addition, notwithstanding the
foregoing, in the event the Consultant engages in Competition (as defined below)
with the Company during his Continued Service or the Severance Period or if
(z) Consultant engages in any Solicitation (as defined below) during his
Continued Service or the Severance Period, then Consultant shall forfeit (1) his
right to receive the payment contemplated by subsection (a) of this clause
(iii), (2) his right to receive any Business Participation Grant that has not
yet been made and (iii) his right to exercise any Existing Options or New
Options that have not yet been exercised for the extended period contemplated by
subsection (c) of this clause (iii). In addition, notwithstanding
subsection (a) of this clause (iii), the Company shall not be obligated to make
any payments to Consultant pursuant to subsection (a) of this clause
(iii) (other than any accrued and unpaid Annual Fee) if the termination of
Consultant’s Continued Service occurs subsequent to March 31, 2009 and, if the
termination of Consultant’s Continued Service occurs subsequent to March 31,
2008 but prior to March 31, 2009, then Consultant shall only be entitled to
receive a pro rata portion of the Annual Fee through and including March 31,
2009 (i.e. if Consultant were terminated without Cause on December 31, 2008,
Consultant would be entitled to receive an aggregate of 75% of the Annual Fee
payable over the period from December 31, 2008 through March 31, 2009 in
accordance with the Company’s payroll practices).

 

(iv)                              In the event of a Change of Control, all
shares of restricted stock covered by the Business Establishment Grant and the
Business Participation Grants (or applicable portion thereof if a Change of
Control occurs prior to March 31, 2006) will become immediately vested in full.

 

(v)                                 For purposes of this Agreement, “Cause”
means (a) Consultant’s failure to adhere to any written policy of the Company if
Consultant has been given a reasonable opportunity to comply with such policy
and cure Consultant’s failure to comply (which reasonable opportunity to cure
must be granted for a period of ten days); (b) Consultant’s appropriation (or
attempted appropriation) of a business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company;

 

8

--------------------------------------------------------------------------------


 

(c) Consultant’s misappropriation (or attempted misappropriation) of any of the
Company’s funds or property (including without limitation trade secrets and
other intellectual property); (d) Consultant’s actual (as opposed to merely
asserted) breach or default under any other agreements or obligations provided
for in previous employment agreements including provisions related to
obligations of confidentiality, non-competition, non-solicitation or use of
information; (e) actual (as opposed to merely asserted) legal prohibitions on
Consultant’s ability to provide services to the Company contemplated by this
Agreement arising from Consultant’s fiduciary or other duties or obligations to
Consultant’s most recent employer (prior to Consultant’s becoming a consultant
to the Company in 2003); (f) Consultant’s conviction of, or Consultant’s
entering of a guilty plea or plea of no contest with respect to, a felony or the
equivalent thereof; (g) Consultant’s breach or default of any confidentiality,
non-competition, non-solicitation, or use of information obligation or agreement
between the Company and Consultant or Consultant’s engaging in any act of
Competition or Solicitation; or (h) Consultant’s failure to provide at least 20%
of his business time and attention to the Company as a consultant or employee if
requested by the Company.

 

(vi)                              For purposes of this Agreement, Consultant
shall be deemed to have engaged in “Competition” with the Company if, without
prior written approval of the Board of Directors of the Company, Consultant
directly or indirectly through any other person, firm or corporation, whether
individually or in conjunction with any other person, or as an employee, agent,
consultant, representative, partner or holder of any interest in any other
person, firm, corporation or other association during his Continued Service,
competes with, or encourages or assists others to compete with, or solicit
orders or otherwise participates in business transactions or provides services
in competition with, the business engaged in by the Company at any time during
the term of such Continued Service (unless such business shall have been
abandoned by the Company.) Consultant acknowledges that the Company’s products
are marketed throughout the United States, that therefore the Company is engaged
in business in every county and state of the United States and that the
foregoing definition of Competition includes competition in every county and
state of the United States as well as in foreign countries.

 

(vii)                           For purposes of this Agreement, “Solicitation”
shall mean (a) soliciting, enticing, or inducing any Customer (as defined below)
to become a client, customer, OEM, distributor, or reseller of any other person,
firm or corporation with respect to, or provide, products or services which are
competitive with products or services then sold or under development by the
Company or to cease doing business with the Company or authorizing or knowingly
approving the taking of such actions by any other person or (b) soliciting,
enticing, or inducing directly or indirectly, or hiring any person who presently
is or at any time during the term hereof shall be an employee of the Company to
become employed by any other person, firm or corporation or to leave his or her
employment with the Company or authorizing or approving any such action by any
other person or entity. Providing a reference for an employee of the Company
will not, however, constitute Solicitation if the employee has decided to leave
the employ of the Company, is seeking other employment, and requests the
reference.

 

(viii)                        For purposes of this Agreement, “Customer” means
any person or entity which at the time of determination, if made prior to
termination of Continued Service, or, after termination of Continued Service, at
the time of such termination, shall be, or shall have been within two years
prior to such time, a client, customer, OEM, distributor, or reseller of the
Company or a bona fide prospect to become any of the foregoing.

 

9

--------------------------------------------------------------------------------


 

(ix)                                Competition shall not include investing in
the securities of any corporation having securities listed on a national
securities exchange, the Nasdaq National Market, or the Nasdaq SmallCap Market,
provided that such investment does not exceed 5% of any class of securities of
any corporation engaged in business in competition with the Company, and
provided that such ownership represents a passive investment and that neither
Consultant nor any group of persons including him, in any way, either directly
or indirectly, manages or exercises control of any such corporation, guarantees
any of its financial obligations, otherwise takes any part in its business,
other than exercising his rights as a shareholder, or seeks to do any of the
foregoing.

 

3.                                       The Release.

 

(a)                                  Consultant agrees that concurrently with
the execution of this Agreement, Consultant shall execute and deliver the
Release to the Company.

 

(b)                                 Consultant acknowledges and agrees that this
Agreement includes the entire agreement and understanding between the parties
with respect to Consultant’s employment, the termination thereof, Consultant’s
consulting relationship with the Company and all amounts to which Consultant
shall be entitled upon the termination of Consultant’s employment with the
Company.  Consultant also acknowledges and agrees that Consultant’s right to
receive payments and benefits under this Agreement is contingent upon
Consultant’s compliance with the covenants set forth in this Agreement and
Consultant’s execution and acceptance of the terms and conditions of, and the
effectiveness of the Release.  If Consultant fails to comply with the covenants
set forth in this Agreement or if Consultant fails to execute the Release or
revokes the Release, then Consultant shall not be entitled to any payments or
benefits under this Agreement.

 

(c)                                  Consultant represents that he has not,
either individually or as a representative or member of a class, filed or caused
to be filed any complaints, charges or lawsuits against the Company (as such
term is used in the Release) with any governmental agency, court, arbitrator or
mediator, and agrees not to initiate, assist, encourage or participate in,
either individually or as a representative or member of a class, any such
actions unless compelled to do so by subpoena or court order.

 

(d)                                 Consultant acknowledges that he has been
advised by the Company to consult an attorney before signing this Agreement and
that he has been given up to twenty-one (21) days to review this Agreement and
the Release and to consult legal counsel.  Consultant may revoke the Release up
to seven (7) days after signing it and delivering it to the Company.  The
Release shall automatically become effective, enforceable and irrevocable upon
the expiration of that seven-day revocation period, if not timely revoked by
Consultant.

 

4.                                       Miscellaneous Provisions.

 

(a)                                  Nothing contained in this Agreement shall
be construed in any way as an admission by the Company or by Consultant that it
has acted wrongfully with respect to the other or with respect to any other
person, and each party specifically disclaims any liability to, or wrongful acts
against, the other or any other person, on the part of themselves or their
representatives, partners, associates, employees or agents.

 

10

--------------------------------------------------------------------------------


 

(b)                                 This Agreement will bind and inure to the
benefit of Consultant and the Company and their respective heirs, executors,
administrators, successors, and assigns.

 

(c)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(d)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Consultant:  at Consultant’s most recent address on the records of the
Company,

 

If to the Company:

 

Clarient, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92675

Attn: Steve Dixon

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(e)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(f)                                    This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements with respect thereto.

 

(g)                                 This Agreement may be executed
simultaneously in two counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

 

/s/ Richard J. Cote M.D.

 

 

Richard J. Cote, M.D.

 

 

 

 

 

 

 

 

CLARIENT, INC.

 

 

 

 

 

 

,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Stephen T.D. Dixon

 

 

 

Name:

Stephen T.D. Dixon

 

 

 

Its:

Executive Vice President & Chief Financial Officer

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SURVIVING ARRANGEMENTS

 

Consulting Agreement, dated as of April 8, 2005

 

Non-Disclosure and Invention Assignment Agreement, dated as of June 30, 2004

 

Stock Option Grant Certificate Agreement, dated as of October 1, 2003

 

Stock Option Grant Certificate Agreement, dated as of February 1, 2004

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE AND AGREEMENT

 

This GENERAL RELEASE AND AGREEMENT (hereinafter the “Release”) is made and
entered into as of this 8th day of April, 2005, by and between CLARIENT, INC.
(the “Company”) and Richard J. Cote, M.D. (“Employee”).

 

1.               Background. The parties hereto acknowledge that this Release is
being entered into pursuant to the terms of the Letter Agreement, dated June 9,
2004 (as amended March 30, 2005 the “Letter Agreement”), between the Company and
Employee. As used in this Release, any reference to the Company shall include
its predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, attorneys, insurers,
agents and assigns, as well as all Company affiliates, subdivisions,
subsidiaries and parents, including without limitation Safeguard
Scientifics, Inc. and its subsidiaries (collectively, the “Company Affiliates”)
and their respective past, present and future directors, officers, employees,
consultants, attorneys, insurers, agents and assigns; and any reference to
Employee shall include, in their capacities as such, his attorneys, heirs,
administrators, representatives, agents, and assigns.

 

2.               Resignation from Boards. Employee shall, and hereby does resign
from such Boards and officer positions with the Company and all affiliates and
partner companies of the Company as such employee holds on the date hereof. In
this regard, if requested, Employee agrees to pre-sign and deliver to the
Company resignation letters acceptable to the Company in order to effect
Employee’s resignation from certain companies and entities, and we may submit
other such letters from time to time, although nothing contained herein shall
prohibit Employee from resigning from such boards and officer positions at an
earlier time.

 

3.               General Release.

 

(a) Employee, for and in consideration of the Company’s execution of the
Consulting Agreement of even date herein (the “Consulting Agreement”) and
intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE
the Company and the Company Affiliates, of and from any and all causes of
actions, suits, debts, claims, and demands whatsoever in law or in equity, which
he/she ever had, now has, or hereafter may have or which his or her heirs,
executors or administrators may have, by reason of any matter, cause, or thing
whatsoever, from the beginning of his or her employment or consulting
relationship with the Company and/or the Company Affiliates to the date of this
Release, and particularly, but without limitation, any claims arising from or
relating in any way to his or her employment or the separation of his or her
employment relationship with the Company, including, but not limited to, any
claims arising under any federal, state, or local laws, including Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq.,
(“Title VII”), the Age Discrimination in Employment Act, 29 U.S.C. Section 621
et seq. (“the ADEA”), the Americans with Disabilities Act, 42 U.S.C.
Section 12101 et seq. (“ADA”), the Employee Retirement Income Security Act of
1974, 29 U.S.C. Section 301, et seq., as amended (“ERISA”), and any and all
other federal, state or  local laws, and any common law claims now or hereafter
recognized, including claims for wrongful discharge, slander and defamation, as
well as all claims for counsel fees and costs.

 

14

--------------------------------------------------------------------------------


 

(b) By signing this Release, Employee represents that Employee has not commenced
any proceeding against the Company or any Company Affiliate in any forum
(administrative or judicial) concerning Employee’s employment.

 

(c) Employee agrees and covenants not to sue or to bring, or assign to any third
person, any claims or charges against the Company or any Company Affiliate with
respect to any known matter arising before the date of this Release or covered
by the release and not to assert against the Company or any Company Affiliate in
any action, grievance, suit, litigation or proceeding any known matter before
the date of this Release or covered by the release. Employee agrees that in the
event of a breach of any covenant of this Release by Employee, the Company or
any Company Affiliate damaged as a result of such breach shall be entitled to
recover attorneys’ fees and costs in an action relating to such breach, in
addition to compensatory damages.

 

(d) Anything herein to the contrary notwithstanding, neither party is released
from any of his, her or its obligations under this Release, the Consulting
Agreement or any of the Continuing Arrangements (as defined in the Consulting
Agreement), and each party confirms that such obligations are the only
obligations of the Company or its affiliates not covered by this release in
connection with the cessation of Employee’s service with the Company.

 

(e) Employee acknowledges that this Release extends to all causes of action,
suits, debts, claims and demands referred to in (a) above, known or unknown,
suspected or unsuspected. By signing this Release, Employee expressly waives all
rights under Section 1542 of the California Civil Code, which reads in full as
follows:

 

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

(f) By signing this Release and the Consulting Agreement and by making the
payments and providing the benefits contemplated by the Consulting Agreement,
the Company does not admit any liability, wrongdoing or fault and expressly
denies any such liability, wrongdoing or fault.

 

4.               Confidentiality; Non-Disparagement.

 

(a) Except to the extent required by law, including SEC disclosure requirements,
the Employee agrees that the terms of this Release will be kept confidential by
Employee, except that Employee may advise his or her family and confidential
advisors.

 

(b) Employee will not at any time knowingly reveal to any person or entity any
of the trade secrets or confidential information of the Company or the Company
Affiliates or of any third party which the Company is under an obligation to
keep confidential (including, but not limited to, trade secrets or confidential
information respecting inventions, products, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship, customer
lists, projects, plans, and proposals), and Employee shall keep secret all
confidential matters relating to the

 

15

--------------------------------------------------------------------------------


 

Company or the Company Affiliates and shall not use or attempt to use any such
confidential information in any manner which injures or causes loss or may
reasonably be calculated to injure or cause loss whether directly or indirectly
to the Company or the Company Affiliates. These restrictions contained in this
sub-paragraph (b) shall not apply to: (i) information that at the time of
disclosure is in the public domain through no fault of Employee;
(ii) information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Company or the Company
Affiliate; or, (iv) information that may be required by law or an order of the
court, agency or proceeding to be disclosed; provided, Employee shall provide
the Company notice of any such required disclosure once Employee has knowledge
of it and will help the Company at the Company’s expense to the extent
reasonable to obtain an appropriate protective order.

 

(c) Employee represents that Employee has not taken, used or knowingly permitted
to be used any notes, memorandum, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation, or other materials of
any nature relating to any matter within the scope of the business of the
Company, the Company Affiliates, or their partner companies or concerning any of
its dealings or affairs otherwise than for the benefit of the Company or the
Company Affiliates. Employee shall not, after his or her termination of
employment, use or knowingly permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation, or other materials, it being agreed that all of the
foregoing shall be and remain the sole and exclusive property of the Company,
the Company Affiliate or client of the same, as the case may be, and that
immediately upon the effectiveness of Employee’s resignation from employment,
Employee shall deliver all of the foregoing, and all copies thereof, to the
Company at its main office.

 

(d) In accordance with normal ethical and professional standards, the Company
and Employee agree that they shall not in any way engage in any conduct or make
any statement that would defame or disparage the other, or make to, or solicit
for, the media or others, any comments, statements (whether written or oral),
and the like that may be considered to be derogatory or detrimental to the good
name or business reputation of either party. It is understood and agreed that
the Company’s obligation under this paragraph extends only to the conduct of the
Company’s senior officers. The only exception to the foregoing shall be in those
circumstances in which Employee or the Company is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.

 

5.               Indemnity.

 

(a) This Release shall not release the Company or any of its insurance carriers
from any obligation it or they might otherwise have to defend and/or indemnify
Employee and hold him/her harmless from any claims made against him/her arising
out of his/her activities as director or officer of the Company, to the same
extent as the Company or its insurance carriers are or may be obligated to
defend and/or indemnify and hold harmless any other director or officer and the
Company affirms its obligation to provide indemnification to Employee as a
director, officer, former director, or former officer of the Company, as set
forth in the Company’s bylaws and charter documents in effect on the date of the
Letter Agreement.

 

16

--------------------------------------------------------------------------------


 

(b) Employee agrees that Employee will personally provide reasonable assistance
and cooperation to the Company, at the Company’s expense, in activities related
to the prosecution or defense of any pending or future lawsuits or claims
involving the Company.

 

6.               General.

 

(a) Employee understands that this Release is revocable by Employee for a period
of seven (7) days following execution of the Release. This Release shall not
become effective or enforceable until this seven (7) day revocation period has
ended.

 

(b) Employee has carefully read and fully understands all the provisions of the
Notice and the Release which sets forth the entire agreement between Employee
and the Company, and Employee acknowledges that Employee has not relied upon any
representation or statement, written or oral, not set forth in this document.

 

(c) Employee agrees that any breach of this Release or corresponding Letter
Agreement by Employee will cause irreparable damage to the Company and that in
the event of such breach the Company shall have, in addition to any and all
remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of the obligations hereunder.

 

(d) No term or condition set forth in this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and a duly authorized officer of the Company.

 

(e) Any waiver by the Company of a breach of any provision of this Release shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

 

 

 

 

 

 

  /s/ Richard J. Cote M.D.

 

Dated:

 

 

NAME:

Richard J. Cote M.D.

 

 

 

 

CLARIENT, INC.

 

 

 

 

 

 

Dated:

 

 

By:

  /s/ Stephen T.D. Dixon

 

 

 

 

 

Stephen T. D. Dixon

 

 

 

 

 

Executive Vice President and

 

 

 

 

 

Chief Financial Officer

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF RELEASE]

 

GENERAL RELEASE AND AGREEMENT

 

This GENERAL RELEASE AND AGREEMENT (hereinafter the “Release”) is made and
entered into as of  8th this day of April, 2005, by and between CLARIENT, INC.
(the “Company”) and Richard J. Cote, M.D. (“Consultant”).

 

1.               Background. The parties hereto acknowledge that this Release is
being entered into pursuant to the terms of the Consulting Agreement, dated
April 8, 2005 (the “Consulting Agreement”), between the Company and Consultant.
As used in this Release, any reference to the Company shall include its
predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, attorneys, insurers,
agents and assigns, as well as all Company affiliates, subdivisions,
subsidiaries and parents, including without limitation Safeguard
Scientifics, Inc. and its subsidiaries (collectively, the “Company Affiliates”)
and their respective past, present and future directors, officers, employees,
consultants, attorneys, insurers, agents and assigns; and any reference to
Consultant shall include, in their capacities as such, his attorneys, heirs,
administrators, representatives, agents, and assigns.

 

2.               Resignation from Boards. Consultant shall, and hereby does
resign from such Boards and officer positions with the Company and all
affiliates and partner companies of the Company as Consultant holds on the date
hereof. In this regard, if requested, Consultant agrees to pre-sign and deliver
to the Company resignation letters acceptable to the Company in order to effect
Consultant’s resignation from certain companies and entities, and we may submit
other such letters from time to time, although nothing contained herein shall
prohibit Consultant from resigning from such boards and officer positions at an
earlier time.

 

3.               General Release.

 

(a) Consultant, for and in consideration of the special transition services and
corresponding separation payments and other benefits offered to him by the
Company specified in the Consulting Agreement that accompanies this Release and
intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE
the Company and the Company Affiliates, of and from any and all causes of
actions, suits, debts, claims, and demands whatsoever in law or in equity, which
he/she ever had, now has, or hereafter may have or which his or her heirs,
executors or administrators may have, by reason of any matter, cause, or thing
whatsoever, from the beginning of his or her employment or consulting
relationship with the Company and/or the Company Affiliates to the date of this
Release, and particularly, but without limitation, any claims arising from or
relating in any way to his or her consulting or the separation of his or her
consulting relationship with the Company, including, but not limited to, any
claims arising under any federal, state, or local laws, including Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq.,
(“Title VII”), the Age Discrimination in Employment Act, 29 U.S.C. Section 621
et seq. (“the ADEA”), the Americans with Disabilities Act, 42 U.S.C.
Section 12101 et seq. (“ADA”), the Consultant Retirement Income Security Act of
1974, 29 U.S.C. Section 301, et seq., as amended (“ERISA”), and any and all
other federal, state or  local laws, and any common law claims now or hereafter
recognized, including claims for wrongful discharge, slander and defamation, as
well as all claims for counsel fees and costs.

 

19

--------------------------------------------------------------------------------


 

(b) By signing this Release, Consultant represents that Consultant has not
commenced any proceeding against the Company or any Company Affiliate in any
forum (administrative or judicial) concerning Consultant’s engagement.

 

(c) Consultant agrees and covenants not to sue or to bring, or assign to any
third person, any claims or charges against the Company or any Company Affiliate
with respect to any known matter arising before the date of this Release or
covered by the release and not to assert against the Company or any Company
Affiliate in any action, grievance, suit, litigation or proceeding any known
matter before the date of this Release or covered by the release. Consultant
agrees that in the event of a breach of any covenant of this Release by
Consultant, the Company or any Company Affiliate damaged as a result of such
breach shall be entitled to recover attorneys’ fees and costs in an action
relating to such breach, in addition to compensatory damages.

 

(d) Anything herein to the contrary notwithstanding, neither party is released
from any of his, her or its obligations under this Release or under provisions
of the Consulting Agreement or any of the Continuing Arrangements that are
intended to survive the termination of the Consultant’s engagement, and each
party confirms that such obligations are the only obligations of the Company or
its affiliates not covered by this release in connection with the cessation of
Consultant’s service with the Company.

 

(e) Consultant acknowledges that this Release extends to all causes of action,
suits, debts, claims and demands referred to in (a) above, known or unknown,
suspected or unsuspected. By signing this Release, Consultant expressly waives
all rights under Section 1542 of the California Civil Code, which reads in full
as follows:

 

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

(f) By signing this Release and the Consulting Agreement and by making the
payments and providing the benefits contemplated by the Consulting Agreement,
the Company does not admit any liability, wrongdoing or fault and expressly
denies any such liability, wrongdoing or fault.

 

4.               Confidentiality; Non-Disparagement.

 

(a) Except to the extent required by law, including SEC disclosure requirements,
the Consultant agrees that the terms of this Release will be kept confidential
by Consultant, except that Consultant may advise his or her family and
confidential advisors.

 

(b) Consultant will not at any time knowingly reveal to any person or entity any
of the trade secrets or confidential information of the Company or the Company
Affiliates or of any third party

 

20

--------------------------------------------------------------------------------


 

which the Company is under an obligation to keep confidential (including, but
not limited to, trade secrets or confidential information respecting inventions,
products, designs, methods, know-how, techniques, systems, processes, software
programs, works of authorship, customer lists, projects, plans, and proposals),
and Consultant shall keep secret all confidential matters relating to the
Company or the Company Affiliates and shall not use or attempt to use any such
confidential information in any manner which injures or causes loss or may
reasonably be calculated to injure or cause loss whether directly or indirectly
to the Company or the Company Affiliates. These restrictions contained in this
sub-paragraph (b) shall not apply to: (i) information that at the time of
disclosure is in the public domain through no fault of Consultant;
(ii) information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Company or the Company
Affiliate; or, (iv) information that may be required by law or an order of the
court, agency or proceeding to be disclosed; provided, Consultant shall provide
the Company notice of any such required disclosure once Consultant has knowledge
of it and will help the Company at the Company’s expense to the extent
reasonable to obtain an appropriate protective order.

 

(c) Consultant represents that Consultant has not taken, used or knowingly
permitted to be used any notes, memorandum, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation, or other
materials of any nature relating to any matter within the scope of the business
of the Company, the Company Affiliates, or their partner companies or concerning
any of its dealings or affairs otherwise than for the benefit of the Company or
the Company Affiliates. Consultant shall not, after his or her termination of
engagement, use or knowingly permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation, or other materials, it being agreed that all of the
foregoing shall be and remain the sole and exclusive property of the Company,
the Company Affiliate or client of the same, as the case may be, and that
immediately upon the effectiveness of Consultant’s resignation from Consultant’s
engagement, Consultant shall deliver all of the foregoing, and all copies
thereof, to the Company at its main office.

 

(d) In accordance with normal ethical and professional standards, the Company
and Consultant agree that they shall not in any way engage in any conduct or
make any statement that would defame or disparage the other, or make to, or
solicit for, the media or others, any comments, statements (whether written or
oral), and the like that may be considered to be derogatory or detrimental to
the good name or business reputation of either party. It is understood and
agreed that the Company’s obligation under this paragraph extends only to the
conduct of the Company’s senior officers. The only exception to the foregoing
shall be in those circumstances in which Consultant or the Company is obligated
to provide information in response to an investigation by a duly authorized
governmental entity or in connection with legal proceedings.

 

5.               Indemnity.

 

(a) This Release shall not release the Company or any of its insurance carriers
from any obligation it or they might otherwise have to defend and/or indemnify
Consultant and hold him/her harmless from any claims made against him/her
arising out of his/her activities as director or officer of the Company, to the
same extent as the Company or its insurance carriers are or may be obligated to
defend and/or indemnify and hold harmless any other director or officer and the
Company affirms its obligation to provide indemnification to Consultant as a
director, officer, former director, or former officer of the Company, as set
forth in the Company’s bylaws and charter documents in effect on the date of the
Consulting Agreement.

 

21

--------------------------------------------------------------------------------


 

(b) Consultant agrees that Consultant will personally provide reasonable
assistance and cooperation to the Company, at the Company’s expense, in
activities related to the prosecution or defense of any pending or future
lawsuits or claims involving the Company.

 

6.               General.

 

(a) Consultant understands that this Release is revocable by Consultant for a
period of seven (7) days following execution of the Release. This Release shall
not become effective or enforceable until this seven (7) day revocation period
has ended.

 

(b) Consultant has carefully read and fully understands all the provisions of
the Notice and the Release which sets forth the entire agreement between
Consultant and the Company, and Consultant acknowledges that Consultant has not
relied upon any representation or statement, written or oral, not set forth in
this document.

 

(c) Consultant agrees that any breach of this Release or corresponding
Consulting Agreement by Consultant will cause irreparable damage to the Company
and that in the event of such breach the Company shall have, in addition to any
and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent the violation of the obligations hereunder.

 

(d) No term or condition set forth in this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Consultant and a duly authorized officer of the Company.

 

(e) Any waiver by the Company of a breach of any provision of this Release shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

 

 

Dated:

 

 

NAME:

CLARIENT, INC.

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

Stephen T. D. Dixon

 

 

 

 

 

 

Executive Vice President and

 

 

 

 

 

Chief Financial Officer

 

 

 

22

--------------------------------------------------------------------------------